DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, Figs. 7-10, in the reply filed on 05/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8 have been withdrawn as being directed to non-elected Species B.
Claims 1-5 and 9-11 are currently pending and considered below.

Priority
This application is a Continuation of International Application PCT/US2019/193588, filed on 06/06/2019, which claims the benefit of US Provisional Application 62682707, filed on 06/08/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because it is unclear what the numbers “3.29” and “2.16” are directed to or are indicative of in Fig. 3, as these numbers are not mentioned in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “VelcroTM” (paragraphs 10, 37), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology (i.e. “hook and loop”).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 contain the trademark/trade name “Velcro™”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop material and, accordingly, the identification/description is indefinite.
Claim 10 recites the limitation “weights that may be locked therein or removed therefrom” in line 2. The use of the phrase “may be” renders the claim indefinite, as it is unclear whether the limitation following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justice (US Publication No. 20140243169).
Regarding independent claim 1, Justice discloses an exercise weight unit (Fig. 1) adapted to be handheld and palm-centered (paragraph 11), comprising:
an elongated main body (central gripping member, annotated Fig. 1) having a first end and a second end, a central portion (portion extending between first end and second end), and a central axis through the first end and the second end (Fig. 1); and
a protrusion (embedded shelf 100) extended away from an outer surface of the main body and extending from the first end of the main body to the second end of the main body along a base (see Figs. 1, 4).

    PNG
    media_image1.png
    513
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    335
    266
    media_image2.png
    Greyscale

	Regarding claim 2, Justice further discloses wherein a width of the protrusion (100) is smaller than a diameter of the main body (see Fig. 1).
	Regarding claim 3, Justice further discloses wherein the protrusion (100) forms an arc shape along a top edge of the protrusion (see Figs. 1, 4; cross section of embedded shelf 100 forms a half-circle, and therefore forms an arc along a top edge thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 20140243169) and further in view of Nothnagle (US Publication No. 20050137064).
Justice teaches the invention as substantially claimed, see above.
Regarding claims 4-5, Justice teaches wherein the elongated main body and protrusion may include additional padding or cushioning on the gripping area (paragraph 23 lines 22-25, “In the case of machine weights where there is extra foam or rubber padding on the gripping members, the embedded shelf 100 would have to be thicker if there is extra padding on those sections”) by thickening the protrusion so that the protrusion can be felt underneath the padding or cushioning (paragraph 23 lines 28-32, “Therefore, the thickness of the embedded shelf 100 will have to be correspondingly thicker than any non-cushioned section to guarantee that the user will feel the embedded shelf 100 through the extra cushion”), but does not necessarily teach at least one of a hand strap, a VelcroTM wrap, a neoprene grip, a rubber flexible wrap, a rubber gel filled grip, and a glove (claim 4), wherein the at least one of a hand strap, a VelcroTM wrap, a neoprene grip, a rubber flexible wrap, a rubber gel filled grip, and a glove includes one or more finger loops (claim 5).
Nothnagle teaches a removable handle sleeve (22; embodiment of Figs. 3-6) for a hand weight (16), where the sleeve is positioned about an elongated main body (handle 18) of the hand weight (Fig. 4) and secured by hook and loop fastener (23, thereby forming a VelcroTM wrap; paragraph 17 lines 4-7, “A handle sleeve 22 is removably wrapped around the handle 18 and secured thereto by means of a hook and loop fastener 23 disposed at respective overlapping surfaces at opposite ends 24”), the sleeve including a hand strap (30) and including one or more finger loops (formed by strap 30 interacting with vertical walls 26; paragraph 17 lines 8-12, “A plurality of vertical walls 26 extend through a plurality of slots 28 in the handle sleeve 22. The vertical walls are preferably arranged in two rows. A strap 30 is disposed over each row to enclose the vertical walls 26 and define a plurality of finger sleeves 32” and paragraph 20 lines 4-8, “The two rows of finger sleeves 32 are disposed apart from each other so as to be positioned over the proximal and middle phalanges of the user's fingers when the user's fingers are inserted into the finger sleeves, as best shown in FIG. 6”).

    PNG
    media_image3.png
    704
    442
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise weight unit of Justice to include a removable sleeve including a hook and loop fastener, hand straps, and one or more finger loops, as is similarly taught by Nothnagle, for the purpose of aiding a user in gripping the exercise weight unit, thereby allowing the user to perform a greater variety of exercises with the exercise weight unit that require a looser grip on the elongated main body of the exercise weight unit (Nothnagle paragraph 20 lines 8-15, “With the use of the finger sleeves, the hand weights are advantageously supported from the proximal and middle phalanges, allowing the user to hold the hand weights relatively easier and with a looser grip. This advantageously allows the user to safely incorporate wrist and finger extensions and other exercises with resisted movements that require a looser grip on the hand weights, as generally shown in FIG. 6”). 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 20140243169) and further in view of O’Larte et al. (US Publication No. 20180178061).
Justice teaches the invention as substantially claimed, see above.
Regarding claim 9, Justice does not teach at least one of a RFID tracking tag and a microchip tracking device.
O’Larte et al. teaches an exercise weight unit (fitness equipment, see dumbbell illustrated in Figs. 3A-3F) that includes an RFID tracking tag that communicates with a user interface component (110) to identify a specific fitness activity associated with the exercise weight unit/fitness equipment (paragraph 47, lines 9-16, “In other configurations, fitness equipment can include identification tags that are detected by the UI component 110. For instance, fitness equipment can be tagged with an RFID tag that identifies a specific fitness activity associated with the fitness equipment, and the UI component 110 can include an RFID reader for detecting the RFID tag and thereby identifying a specific fitness activity”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise weight unit of Justice to include an RFID tracking tag that communicates with a user interface component, as is similarly taught by O’Larte et al., for the purpose of allowing a user to identify and monitor exercises performed with the exercise weight unit (O’Larte paragraphs 47, 57; Figs. 4-5).
Regarding claim 11, Justice does not teach one or more motion sensors.
O’Larte et al. teaches an exercise weight unit (fitness equipment, see dumbbell illustrated in Figs. 3A-3F) that includes one or more motion sensors (104) that are configured to track movements during exercise and communicate data to a user device (paragraphs 27, 28, 32, 35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise weight unit of Justice to include one or more motion sensors that communicates with a user device, as is similarly taught by O’Larte et al., for the purpose of allowing a user to monitor and record movements performed while exercising with the exercise weight unit (O’Larte paragraph 27 lines 1-5, “The one or more motion sensor(s) 104 track movements during exercises. The motion sensor(s) 104 can measure and record, for instance, angular velocity (change in rotational speed), vertical and horizontal accelerations, and g-forces” and paragraph 35 lines 1-4, “The equipment device 204 is a device that is attached to fitness equipment. At a minimum, the equipment device 204 includes at least one motion sensor 104 to collect motion data during fitness activities”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Justice (US Publication No. 20140243169) and further in view of Wince (US Publication No. 20040063554).
Justice teaches the invention as substantially claimed, see above.
Regarding claim 10, Justice does not teach wherein the main body comprises of a weight shell with varying insert weights that may be locked therein or removed therefrom.
Wince teaches an analogous exercise weight unit (dumbbell 12 of encapsulated weight system 10; Figs. 2-2A) comprising an elongated main body (13), the main body comprising a weight shell (see Figs. 2-2A, cylindrical center portion 13 with borehole disposed therein forming interior load area 20) with varying insert weights (30, 32) that may be locked therein or removed therefrom (paragraphs 20, 22).

    PNG
    media_image4.png
    422
    670
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise weight unit of Justice to include an elongated main body that comprises of a weight shell with varying insert weights that may be locked therein or removed therefrom, as is similarly taught by Wince, for the purpose of providing an exercise weight unit with a variable weight that allows a user to selectively increase or decrease the weight of the exercise weight unit as desired by inserting or removing the varying weight inserts (paragraph 20 lines 8-14, “It is preferable that the encapsulated weight system 10 includes a plurality of weight capsules 30 as well as a plurality of spacer capsules 32. As such, the weight of the center portion 13 can be altered between a range of weights as a function of the number and combination of weight capsules 30 and spacer capsules 32 disposed in the interior load area 20”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 Notice of References Cited for additional pertinent prior art.
Caruthers (US Patent No. 5009416) could be used as an alternate reference for a 35 U.S.C. 102(a)(1) rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784